I am of opinion that the rehearing ought to be granted: (1) On continuance; (2) on request for severance. I do not care to write at any length.
I believe from hurried review of the motion of appellants to disqualify Judge Harper from sitting in this motion for rehearing that as a member of this court I am not authorized to decide that matter. Any conclusion I might reach or decide I could not enforce by judicial order or mandate. This court as a court can not try one of its members for breach of duty, or supposed breach of duty.
                         March 28, 1917.